DETAILED ACTION
Summary
	This is an Allowability Notice in reply to the amendments filed 30 May 2022 for the application filed 19 March 2020. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/919,639 filed 19 March 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Claim 3
“The separation device of claim 2, wherein the separation device includes separation layers, each separation layer including the at least two spacer layers and the main layer, and wherein the inlet plenum and the outlet plenum are in fluid communication with each of the separation layers
Claim 16
“The separation device of claim 15, wherein the separation device includes separation layers, each separation layer including the at least two spacer layers and the main layer, and wherein the inlet plenum and the outlet plenum are in fluid communication with each of the separation layers

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claimed inventions are directed to separation devices having multiple stacked separation layers with multiple channels defined by a main layer and two surrounding spacer layers. Such a device is well-known in the art, as disclosed by RICHARDSON (US Patent 10,124,275). However, the present inventions have further claimed a specific geometry of an inlet plenum leading from an inlet port to the stacked separation layers wherein the geometry is of a trapezoid shape that is configured to supply substantially equal fluid flow to each of the multiple channels. A search of the prior art has not shown such an inlet plenum geometry to be disclosed or suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777